Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on December 16th, 2021 is acknowledged.  The traversal is on the ground(s) that examination of all claims does not present undue burden on the Office.  This is not found persuasive because the traversal comprises an assertion that there is no undue burden.  The traversal does not substantively reply to the Lack of Unity presented in the restriction requirement mailed November 2, 2021, relying on the assertion that the claims do not present a burden as the reply.
Applicant’s election of Group I, claims 1-18 in the reply filed on December 16th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16th, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4-5, 11, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 and 4 present conditional dependent steps which are contingent upon conditions of a particular mass to charge ratio residing in certain ranges, and when a number of charges carried by ions corresponding to peaks have a value of 1.  Claims 1 and 3 do not provide a step which produces a setting of a mass to charge ratio to the conditional range nor is there a recited step producing the condition where the number of charges equals 1 on ions corresponding to the ion peaks.  The limitations of claim 2 and 4 are therefore conditional, or optional, limitations which depend from claims which do not require the creation of the conditions necessary in claims 2 and 4.  As a result, claims 2 and 4 recite optional limitations which do no limit claim scope and therefore fail to further limit their respective parent claims.  
Claims 11 and 14 present conditional steps contingent on the condition where “if it is determined that the corresponding substance is detected…”  Claims 1, 3, 6, and 10 or 12 respectively do not necessitate a detection event to satisfy the condition required in claims 11 and 14.  Claims 11 and 14 therefore recite optional limitations which fail to further limit their respective parent claims.
Claim 5 modifies the dividing step of claim 1 to require that the width of mass to charge ratio windows are variable or constant.  The width of the m/z window may only be variable or constant, so the claim provides no further limitation on the steps set forth in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the searching step requiring sub steps d1-d3 is self-referential.  Step d3 requires a determining step which requires the product of the searching step, but the search step is defined as requiring step d3, necessitating the output of the searching step to undertake the searching step.  Claims 2-18 are similarly rejected under this heading by virtue of their dependence on claim 1.
Claims 2, 4, 8, 9, and 15-18 are indefinite because the claims do not recite an active positively recited method step.  The claims lack active verbs indicating that a further step is being carried out, therefore the Examiner is unable to discern the steps of the claims.  Consistent with the holding of the Board of Patent Appeals and Interferences in Ex parte Brune, Appeal 2009-004646, Appl. No. 10/399,272, Tech. Center 2100, the Examiner adopts a similar position with respect to the claims at issue.  As a result, claims 2, 4, 8, 9, and 15-18 are indefinite
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) abstract ideas comprising mathematical concepts. This judicial exception is not integrated into a practical application because the claimed steps are directed to the step of carrying out the calculation, generation, or comparison and do not reduce the result to a practical application, rather the claims perform the operation as wrote without a reductive step to put the mathematical operation into practice. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to method steps where mathematical calculation, including comparison, is carried out.  The claims in question do not recite further steps which could provide significantly more.
Regarding claim 6, claim 6 is drawn to a step of searching for a substance in a database.  This is a mathematical calculation to ascertain if two values are the same.  
	Regarding claim 7, claim 7 is drawn to a calculation step and a step of searching for the result of the calculation in a database which is a mathematical calculation to ascertain if two values are the same.
	Regarding claim 9, claim 9 recites a product ion spectrum is obtained by theoretical calculation.  Theoretical calculation on its face is an abstract idea consisting at least of the judicial exemption of mathematical computation.
	Regarding claims 10 and 13, claims 10 and 13 require the calculation of a score.  This step comprises the mathematical computation of a value and is therefore directed to the judicial exemption of mathematical calculation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by USPN 2010/0301205.
Regarding claim 1, ‘205 discloses a method comprising providing an ion source (Fig. 1), dividing a mass to charge range into several mass to charge windows [0056-0037], feeding ions comprising different m/z ratios into a collision cell [0036], recording mass spectra of ions passing through the collision cell [0038], repeating the dividing step [0036] requires scanning which is a repetition of a single introduction at a specific m/z range, and analyzing the spectra by designating possible ions as possible precursors and determining ion peaks from the candidate ions, and determining corresponding ions to the peaks [0036].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881